Title: To Thomas Jefferson from Anonymous, 19 September 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     President Jefferson 
                     
                     Boston Sept 19 1808
                  
                  I have agreed to pay four of my friends $400 to shoot you if you dont take off the embargo by the 10th of Octo 1808 which I shall pay them, if I have to work on my hands & nees for it, here I am in Boston in a starving Condition I have by working At Jurney wurk got me a small house but what shall I git to eat I cant eat my house & it is the same with all the Coopers I cant get no work by working about on the worves for you have destroy’d all our Commerce & all the ships lie rotting in our harbours & if you dont take off the embargo before the 10 of octo you will be shott before the 1st of Jan’y 1809 you are one of the greatest tirants in the whole world you are wurs than Bonaparte a grate deel I wish you could feal as bad as I feal with 6 Children round you crying for vittles & be half straved yours[elf]  d then you woud no how good it felt
                                       
                            
                            
                        
               